Per Curiam.

The issue presented in this appeal is whether the distinction made in R.C. 4123.84 between state fund insured employers and self-insured employers under the workers’ compensation laws of Ohio with regard to the tolling of the statute of limitations violates the Constitution of this state. Specifically, appellant argues that this statutory classification as applied to her violates the Equal Protection Clause of the Ohio Constitution.3
Although R.C. 4123.84 has been amended twice since 1976,4 the 1976 version is the applicable statute in the case at bar since it was in effect at the time of appellant’s injury.5 Emmons v. Keller (1970), 21 Ohio St. 2d 48, 54 [50 O.O.2d 90]; Indus. Comm. v. Kamrath (1928), 118 Ohio St. 1, 7.
Former R.C. 4123.84 required all workers’ compensation claimants to give written notice of the claimed injury to the Industrial Commission of Ohio or the Bureau of Workers’ Compensation within two years of the injury in order to preserve claims for compensation or benefits. Such notice invoked the continuing jurisdiction of the commission under R.C. 4123.52.6 One ex*17ception to the notice requirement was permitted in R.C. 4123.84(A)(2)(b) in the case of self-insured employers: if, within two years of the injury, a self-insured employer paid compensation or benefits to the injured employee equal to or in excess of an amount specified elsewhere in R.C. Chapter 4123, such claim also was preserved for at least six years under the provisions of R.C. 4123.52.
The exception set forth in R.C. 4123.84(A)(2)(b) was a result of the legislative recognition of the differences between self-insurers and state fund insured employers. The involvement of the latter in the processing of workers’ compensation claims made by their employees consists only of premium payments to the fund. Self-insurers, on the other hand, are the initial processing agents of claims brought by their employees. The commission or bureau becomes involved only if the self-insurer denies a claim and the employee appeals.
The payment of compensation or benefits by a self-insured employer to an injured employee constitutes a recognition of a potential claim against the employer’s coverage. By paying compensation or benefits, the self-insurer is in effect waiving the two-year bar set forth in R.C. 4123.84, since the employer is put on notice of a possible claim. Statutes of limitations are constitutionally permissible methods of preventing stale claims, in order that necessary evidence pertinent to the issues is preserved. The preservation of pertinent evidence is the responsibility of the potentially liable party once it has notice of a possible claim.
A state fund insured employer cannot waive the two-year bar simply by paying similar compensation or benefits since it is not the processing agent for claims of its employees. The bureau or commission has the sole responsibility of collecting the evidence and ruling on the claim in such a case. Payments made by a state fund insured employer to an injured employee do not indicate that the bureau or commission has notice of a potential claim, and therefore the two-year statute would still be in effect.
A statutory classification which involves neither a suspect classification nor a fundamental interest does not violate the Equal Protection Clause of the Ohio Constitution if it bears a rational relationship to a permissible government objective. Kinney v. Kaiser Aluminum & Chemical Corp. (1975), *1841 Ohio St. 2d 120, 123 [70 O.O.2d 206]; State, ex rel. Lourin, v. Indus. Comm. (1941), 138 Ohio St. 618, 620 [21 O.O. 490]. No suspect classifications or fundamental interests are implicated by R.C. 4123.84. Therefore we must decide whether the instant classification is rationally related to a permissible government objective.
Appellant cites Clifford v. Daugherty (1980), 62 Ohio St. 2d 414 [16 O.O.3d 443], and Felske v. Daugherty (1980), 64 Ohio St. 2d 89 [18 O.O.3d 313], as support for her argument. In Clifford we held that the distinction made in the pre-1979 version of R.C. 4123.52 between claimants receiving disability payments from the bureau and those receiving wages in lieu of disability payments was too arbitrary to withstand an equal protection objection. Similarly in Felske the distinction made in the same statute between employees receiving disability benefits from the bureau and those receiving sick-leave benefits from their employers was struck down.
No permissible state objective was furthered by the classifications at issue in Clifford and Felske. In the case at bar, the statutory classification directly furthers a permissible objective: insuring that the proper processing agent of a workers’ compensation claim receives notice of a potential claim before the continuing jurisdiction provisions of R.C. 4123.52 are invoked by the tolling of the statute of limitations. Notice is imperative in that subsequent measures can be taken by the responsible party to protect its resources.
Further, notice to the commission or bureau is especially important to the stability of the State Insurance Fund. Since premium rates are established according to the liability history of the participating employers, the two-year bar aids the administrator in his effort to balance payments made and funds collected. An extended period in which to file could result in unrealistic rate-setting.
Thus, we hold that this classification is not violative of the Equal Protection Clause of the Ohio Constitution. Accordingly, the judgment of the court of appeals is affirmed.
Judgment affirmed;
Celebrezze, C.J., W. Brown, Sweeney, Locher and Holmes, JJ., concur.
C. Brown and J. P. Celebrezze, JJ., dissent.

 Section 26 of Article II reads:
“All laws, of a general nature, shall have a uniform operation throughout the state; nor, shall any act, except such as relates to public schools, be passed, to take effect upon the approval of any other authority than the general assembly, except, as otherwise provided in this constitution.”


 January 17, 1977 and January 1, 1979.


 Appellant essentially argues that had the amendments been in effect in 1976 her claim would have been timely filed, thus reflecting a legislative intention to correct a mistake. We make no such determination since only the 1976 version of the statute is at issue.


 R.C. 4123.52, in 1976, provided:
“The jurisdiction of the industrial commission over each case shall be continuing, and the commission may make such modification or change with respect to former findings or orders with respect thereto, as, in its opinion is justified. No such modification or change nor any find*17ing or award in respect of any claim shall be made with respect to disability, compensation, dependency, or benefits, after six years from the date of injury in the absence of the payment of compensation for total disability under section 4123.56 of the Revised Code, except in cases where compensation has been paid under section 4123.56, 4123.57, or 4123.58 of the Revised Code, then ten years from the date of the last payment of compensation or from the date of death, nor unless written notice of claim for the specific part or parts of the body injured or disabled has been given as provided in section 4123.84 or 4123.85 of the Revised Code, and the commission shall not make any such modification, change, finding, or award which shall award compensation for a back period in excess of two years prior to the date of filing application therefore. This section does not affect the right of a claimant to compensation accruing’subsequent to the filing of any such application, provided such application is filed within the applicable time limit as provided in this section.”